Exhibit 10.12

 

 

SECURITY AGREEMENT

dated as of March 26, 2009

among

SBARRO, INC.,

as Borrower,

SBARRO HOLDINGS, LLC,

as Holdings,

THE OTHER LOAN PARTIES FROM TIME TO TIME PARTY HERETO,

and

NATIXIS, NEW YORK BRANCH,

as Collateral Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS1

 

ARTICLE I DEFINITIONS Section 1.01   Terms Defined in the Credit Agreement    1
Section 1.02   Terms Defined in the UCC    1 Section 1.03   Additional
Definitions    2 Section 1.04   Terms Generally    9 ARTICLE II THE SECURITY
INTERESTS Section 2.01   Grant of Security Interests    10 Section 2.02  
Collateral    10 Section 2.03   Continuing Liability of Each Loan Party    11
Section 2.04   Security Interests Absolute    12 Section 2.05   Continuing
Liabilities Under Collateral    13 Section 2.06   Reserved    14 Section 2.07  
Reserved    14 Section 2.08   Reserved    14 Section 2.09   Reserved    14
Section 2.10   Investment of Funds in Collateral Accounts    14 ARTICLE III
REPRESENTATIONS AND WARRANTIES Section 3.01   Title to Collateral    14 Section
3.02   Validity, Perfection and Priority of Security Interests    15 Section
3.03   Reserved    16 Section 3.04   No Consents    16 Section 3.05   Deposit
and Securities Accounts    16 ARTICLE IV COVENANTS Section 4.01   Certain
Consents and Authorizations; Account Control Agreements    16 Section 4.02  
Change of Name, Organizational Structure or Location; Subjection to Other
Security Agreements    16 Section 4.03   Further Actions    17

 

1 The Table of Contents is not a part of the Security Agreement.

 

-i-



--------------------------------------------------------------------------------

Section 4.04   Collateral in Possession of Other Persons    17 Section 4.05  
Reserved    18 Section 4.06   Delivery of Instruments, Etc.    18 Section 4.07  
Notification to Account Debtors    18 Section 4.08   Disposition of Collateral
   19 Section 4.09   Insurance    19 Section 4.10   Reserved    19 Section 4.11
  Covenants Regarding Intellectual Property    19 Section 4.12   Deposit
Accounts and Securities Accounts    22 Section 4.13   Electronic Chattel Paper
   22 Section 4.14   Claims    22 Section 4.15   Letter-of-Credit Rights    22
ARTICLE V GENERAL AUTHORITY; REMEDIES Section 5.01   General Authority    23
Section 5.02   Authority of the Collateral Agent    23 Section 5.03   Remedies
upon Event of Default    24 Section 5.04   Limitation on Duty of the Collateral
Agent in Respect of Collateral    27 Section 5.05   Application of Proceeds   
28 ARTICLE VI COLLATERAL AGENT Section 6.01   Concerning the Collateral Agent   
29 Section 6.02   Appointment of Co-Collateral Agent    29 ARTICLE VII
MISCELLANEOUS Section 7.01   Notices    30 Section 7.02   No Waivers;
Non-Exclusive Remedies    30 Section 7.03   Compensation and Expenses of the
Collateral Agent; Indemnification    31 Section 7.04   Enforcement    31 Section
7.05   Amendments and Waivers    31 Section 7.06   Successors and Assigns    32
Section 7.07   Governing Law    32 Section 7.08   Limitation of Law;
Severability    32 Section 7.09   Counterparts; Effectiveness    33 Section 7.10
  Additional Loan Parties    33 Section 7.11   Termination and Release    33
Section 7.12   Entire Agreement    34 Section 7.13   No Conflict    34 Section
7.14   Intercreditor Agreement    34

 

-ii-



--------------------------------------------------------------------------------

Schedules:

 

Schedule 1.03(a)

  -      Claims

Schedule 3.05

  -      Deposit Accounts and Securities Accounts

Schedule 4.01

  -      Filings to Perfect Security Interests

Exhibits:

 

Exhibit A

  -      Form of Grant of Security Interest in Patents and Trademarks

Exhibit B

  -      Form of Grant of Security Interest in Copyrights

Exhibit C

  -      Form of Deposit Account Control Agreement

Exhibit D

  -      Form of Consent to Assignment of Letter of Credit Proceeds

Exhibit E

  -      Form of Description of Collateral

 

-iii-



--------------------------------------------------------------------------------

SECURITY AGREEMENT dated as of March 26, 2009 (as amended, restated, modified or
supplemented from time to time, this “Agreement”) among SBARRO HOLDINGS, LLC, a
Delaware limited liability company (“Holdings”), SBARRO, INC., a New York
corporation (the “Borrower”), the other LOAN PARTIES from time to time party
hereto, NATIXIS, NEW YORK BRANCH, as collateral agent for the Credit Parties (as
defined herein) (in such capacity, together with its successors, the “Collateral
Agent”).

Holdings and the Borrower propose to enter into the Second Lien Credit Agreement
dated as of March 26, 2009 (as amended, restated, modified, supplemented,
restructured or refinanced from time to time, the “Credit Agreement”) among
Holdings, the Borrower, the banks and other lending institutions from time to
time party thereto (each a “Lender” and, collectively, the “Lenders”), Natixis,
New York Branch, as administrative agent and collateral agent (together with its
successor or successors in each such capacity, the “Administrative Agent” and
the “Collateral Agent”).

The Lender, the Administrative Agent, the Collateral Agent and their respective
successors and assigns are herein referred to individually as a “Credit Party”
and collectively as the “Credit Parties”.

To induce the Credit Parties to enter into the Credit Agreement and the other
Loan Documents referred to therein (collectively with the Credit Agreement, the
“Loan Documents”), and as a condition precedent to the obligations of the Credit
Parties under the Credit Agreement, Holdings and certain Subsidiaries of
Holdings (each a “Subsidiary Guarantor” and, collectively, the “Subsidiary
Guarantors”) and, together with Holdings, each other Person that becomes a
guarantor and the respective successors and permitted assigns of each of the
foregoing, the “Guarantors” and together with the Borrower, each a “Loan Party”
and, collectively the “Loan Parties”, have agreed, jointly and severally, to
provide a guaranty of all obligations of the Borrower and the other Loan Parties
under or in respect of the Loan Documents.

As a further condition precedent to the obligations of the Lenders under the
Loan Documents, each Loan Party has agreed or will agree to grant a continuing
security interest in favor of the Collateral Agent in and to the Collateral to
secure the Credit Obligations. Accordingly, in consideration of the foregoing,
the mutual covenants and obligations herein set forth and for other good and
valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.01 Terms Defined in the Credit Agreement. Terms defined in the Credit
Agreement have the respective meanings set forth therein, unless otherwise
defined in this Article I.

Section 1.02 Terms Defined in the UCC. Unless otherwise defined herein or in the
Credit Agreement or the context otherwise requires, the following terms,
together with any



--------------------------------------------------------------------------------

uncapitalized terms used herein which are defined in the UCC, have the
respective meanings provided in the UCC: (i) As-Extracted Collateral;
(ii) Certificated Security; (iii) Chattel Paper; (iv) Documents; (v) Electronic
Chattel Paper; (vi) Financial Asset; (vii) Instruments; (viii) Inventory;
(ix) Investment Property; (x) Payment Intangibles; (xi) Proceeds;
(xii) Securities Account; (xiii) Securities Intermediary; (xiv) Security;
(xv) Security Certificate; (xvi) Security Entitlements; and
(xvii) Uncertificated Security.

Section 1.03 Additional Definitions. Terms defined in the introductory section
hereof have the respective meanings set forth therein. The following additional
terms, as used herein, have the following respective meanings:

“Account Control Agreement” means (i) with respect to a Deposit Account, a
deposit account control agreement, substantially in the form of Exhibit C hereto
or otherwise containing reasonably acceptable terms and in form and substance
reasonably acceptable to the Collateral Agent, among one or more Loan Parties,
the Collateral Agent and the bank which maintains such Deposit Account
(execution of such agreement shall be conclusive evidence of such approval) and
(ii) with respect to a Securities Account, a securities account control
agreement, substantially in the form of Exhibit B to the Pledge Agreement or
otherwise containing reasonably acceptable terms and in form and substance
reasonably acceptable to the Collateral Agent (which approval shall be deemed
given by execution of such agreement), among one or more Loan Parties, the
Collateral Agent and the Securities Intermediary which maintains such Securities
Account, in each case as the same may be amended, modified or supplemented from
time to time.

“Account Debtor” means an “account debtor” (as defined in the UCC), and also
means and includes Persons obligated to pay negotiable instruments and other
Receivables.

“Accounts” means (i) all “accounts” (as defined in the UCC), (ii) all of the
rights of any Loan Party in, to and under all purchase orders for goods,
services or other property, (iii) all of the rights of any Loan Party to any
goods, services or other property represented by any of the foregoing (including
returned or repossessed goods and unpaid seller’s rights of rescission,
replevin, reclamation and rights to stoppage in transit) and (iv) all monies due
to or to become due to any Loan Party under any and all contracts for any of the
foregoing (in each case, whether or not yet earned by performance on the part of
such Loan Party), including, without limitation, the right to receive the
Proceeds of said purchase orders and contracts, and all Supporting Obligations
of any kind given by any Person with respect to all or any of the foregoing.

“Bankruptcy Code” means title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Bankruptcy Law” means the Bankruptcy Code and all other liquidation,
receivership, moratorium, conservatorship, assignment for the benefit of
creditors, insolvency or similar federal, state or foreign law for the relief of
debtors.

“Claims” means all “commercial tort claims” (as defined in the UCC), including,
without limitation, each of the claims described on Schedule 1.03 hereto, as
such Schedule may be amended, modified or supplemented from time to time, and
also means and includes all

 

-2-



--------------------------------------------------------------------------------

claims, causes of action and similar rights and interests (however
characterized) of a Loan Party, whether arising in contract, tort or otherwise,
and whether or not subject to any action, suit, investigation or legal,
equitable, arbitration or administrative proceedings.

“Collateral” has the meaning set forth in Section 2.02 of this Agreement.

“Collateral Accounts” means any Securities Accounts or Deposit Accounts
established with or in the possession or under the control of the Collateral
Agent into which cash or cash Proceeds of any Collateral are deposited from time
to time, collectively.

“Collateral Agent” means Natixis, New York Branch, in its capacity as collateral
agent for the Credit Parties, and its successor or successors in such capacity.

“Computer Hardware” means all computer and other electronic data processing
hardware of a Loan Party, whether now or hereafter owned, licensed or leased by
such Loan Party, including, without limitation, all integrated computer systems,
central processing units, memory units, display terminals, printers, features,
computer elements, card readers, tape drives, hard and soft disk drives, cables,
electrical supply hardware, generators, power equalizers, accessories,
peripheral devices and other related computer hardware, all documentation,
flowcharts, logic diagrams, manuals, specifications, training materials, charts
and pseudo codes associated with any of the foregoing and all options,
warranties, services contracts, program services, test rights, maintenance
rights, support rights, renewal rights and indemnifications relating to any of
the foregoing.

“Contracts” shall mean, collectively, with respect to each Loan Party, the Loan
Documents, all sale, service, performance, equipment or property lease
contracts, agreements and grants and all other contracts, agreements or grants
(in each case, whether written or oral, or third party or intercompany), between
such Loan Party and any third party, and all assignments, amendments,
restatements, supplements, extensions, renewals, replacements or modifications
thereof.

“Copyright” shall mean for any Loan Party, all United States and foreign
copyrights (including community designs), including but not limited to
copyrights in software and databases, and all Mask Works (as defined under 17
U.S.C. 901 of the U.S. Copyright Act), whether registered or unregistered, and,
with respect to any and all of the foregoing: (i) all registrations and
applications therefor including, without limitation, the registrations and
applications referred to in Schedule 12 to any Loan party’s Perfection
Certificate (as such schedule may be amended, modified or supplemented from time
to time by such Loan Party), (ii) all extensions and renewals thereof, (iii) all
rights and privileges corresponding thereto throughout the world, (iv) all
rights to sue for past, present and future infringements thereof, and (v) all
Proceeds of the foregoing, including, without limitation, licenses, royalties,
income, payments, claims, damages and proceeds of suit.

“Copyright Agreement” means a grant of Security Interest in United States
Copyrights, substantially in the form of Exhibit B to this Agreement, between
one or more Loan Parties and the Collateral Agent, as the same may be amended,
modified or supplemented from time to time.

 

-3-



--------------------------------------------------------------------------------

“Copyright License” means any agreement now or hereafter in existence granting
to any Loan Party any rights, whether exclusive or non-exclusive, to use another
Person’s works protected by their copyrights or copyright applications, or
pursuant to which any Loan Party has granted to any other Person, any right,
whether exclusive or non-exclusive, with respect to any Copyright, whether or
not registered, including, without limitation, the Copyright Licenses described
on Schedule 12 to any Loan Party’s Perfection Certificate (as each such schedule
may be amended, modified or supplemented from time to time by such Loan Party).

“Credit Obligations” means “Second Lien Credit Obligations” as such term is
defined in the Credit Agreement.

“Deposit Accounts” means all “deposit accounts” (as defined in the UCC) and also
means and includes all demand, time, savings, passbook or similar accounts
maintained by a Loan Party with a bank or other financial institution, whether
or not evidenced by an Instrument, all cash and other funds held therein and all
passbooks related thereto and all certificates and Instruments, if any, from
time to time representing, evidencing or deposited into such deposit accounts.

“Direct Exposure” has the meaning set forth in Section 2.08 of this Agreement.

“Domestic Subsidiary” means with respect to any Person each Subsidiary of such
Person that is organized under the laws of the United States, the District of
Columbia or any State, and “Domestic Subsidiaries” means any two or more of
them.

“Equipment” means all “equipment” (as defined in the UCC), including all items
of machinery, equipment, Computer Hardware, furnishings and fixtures of every
kind, whether or not affixed to real property, as well as all motor vehicles,
automobiles, trucks, trailers, railcars, barges and vehicles of every
description, handling and delivery equipment, all additions to, substitutions
for, replacements of or accessions to any of the foregoing, all attachments,
components, parts (including spare parts) and accessories whether installed
thereon or affixed thereto and all fuel for any thereof and all options,
warranties, service contracts, program services, test rights, maintenance
rights, support rights, improvement rights and indemnification relating to any
of the foregoing.

“Event of Default” means one or more Events of Default, as such term is defined
in the Credit Agreement.

“Excepted Instruments” has the meaning specified in Section 4.06.

“Excluded Contract” means at any date any rights or interest of a Loan Party in,
to or under any agreement, contract, license, instrument, document, healthcare
insurance receivable or other general intangible (referred to solely for
purposes of this definition as a “Contract”) to the extent that such Contract by
the express terms of a valid and enforceable restriction in favor of a Person
who is not a Group Company, (i) prohibits, or requires any consent or
establishes any other condition for, an assignment thereof or a grant of a
security interest therein by a Loan Party, or (ii) provides that a grant of a
security interest therein by a Loan Party would result in a forfeiture of such
Loan Parties’ rights thereunder, would give any party to such Contract other
than a Group Company a right to terminate its obligations thereunder, or is
permitted only with

 

-4-



--------------------------------------------------------------------------------

the consent of another Person, if the requirement to obtain such consent is
legally enforceable and such consent has not been obtained; provided that
(i) rights to payment under any such Contract otherwise constituting an Excluded
Contract by virtue of this definition shall be included in the Collateral to the
extent permitted thereby or by Section 9-406, Section 9-407, Section 9-408 or
Section 9-409 of the UCC, and (ii) all Proceeds paid or payable to any Loan
Party from any sale, transfer or assignment of such Contract and all rights to
receive such Proceeds shall be included in the Collateral.

“Excluded Equipment” means at any date any Equipment of a Loan Party which is
subject to, or secured by, a Capital Lease Obligation or Purchase Money
Indebtedness which is permitted under Section 7.01 of the Credit Agreement if
and to the extent that (i) the express terms of a valid and enforceable
restriction in favor of a Person who is not a Group Company contained in the
agreements or documents granting or governing such Capital Lease Obligation or
Purchase Money Indebtedness prohibit, or require any consent or establish any
other conditions for, an assignment thereof, or a grant of a security interest
therein, by a Loan Party or provide that a grant of a security interest therein
by a Loan Party would result in a forfeiture of such Loan Parties’ rights
thereunder and (ii) such restriction relates only to the asset or assets
acquired by a Loan Party with the Proceeds of such Capital Lease Obligation or
Purchase Money Indebtedness or the asset or assets acquired by such Loan Party
with the proceeds of another Capital Lease Obligation or Purchase Money
Indebtedness provided by the same Person; provided that all Proceeds paid or
payable to any Loan Party from any sale, transfer or assignment or other
voluntary or involuntary disposition of such Equipment and all rights to receive
such Proceeds shall be included in the Collateral to the extent not otherwise
required to be paid to the holder of the Capital Lease Obligation or Purchase
Money Indebtedness secured by such Equipment.

“Exempt Deposit Accounts” has the meaning set forth in the Credit Agreement.

“First Lien Finance Party” means “Finance Party” as defined in the First Lien
Security Agreement.

“First Lien Security Agreement” means the Security Agreement, dated as of
January 31, 2007, among Holdings, the Borrower, the loan parties from time to
time party thereto, and the First Lien Collateral Agent.

“Foreign Subsidiary” means with respect to any Person, any Subsidiary of such
Person that is not a Domestic Subsidiary of such Person.

“General Intangibles” means all “general intangibles” (as defined in the UCC)
and also means and includes (i) all Payment Intangibles and other obligations
and indebtedness owing to any Loan Party (other than Accounts), from whatever
source arising, (ii) all Claims, Judgments and/or Settlements, (iii) all rights
or claims in respect of refunds for taxes paid, (iv) all rights in respect of
any pension plans or similar arrangements maintained for employees of any Loan
Party or any ERISA Affiliate, (v) all interests in limited liability companies
and/or partnerships which interests do not constitute Securities, (vi) all
Supporting Obligations of any kind given by any Person with respect to all or
any of the foregoing, (vii) all of such Loan Party’s rights, title and interest
in, to and under all Contracts and insurance policies (including all rights and
remedies relating to monetary damages, including indemnification rights and
remedies,

 

-5-



--------------------------------------------------------------------------------

and claims for damages or other relief pursuant to or in respect of any Contract
and (viii) all licenses, consents, permits, variances, certifications,
authorizations and approvals, however characterized, now or hereafter acquired
or held by such Loan Party, including building permits, certificates of
occupancy, environmental certificates, industrial permits or licenses and
certificates of operation.

“Intellectual Property” means all Patents, Trademarks, Copyrights, Licenses,
rights in intellectual property, goodwill, trade names, service marks, trade
secrets, inventions, methods, procedures, formulae, recipes, confidential or
proprietary technical and business information, know-how, trademark rights
arising out of domain names, mask works, customer lists, vendor lists,
subscription lists, databases and related documentation, registrations,
franchises and all other intellectual or other similar property rights.

“Insolvency or Liquidation Proceeding” means (i) any voluntary or involuntary
case or proceeding under the Bankruptcy Code or any other Bankruptcy Law with
respect to any Loan Party, (ii) any other voluntary or involuntary insolvency,
reorganization or bankruptcy case or proceeding, or any receivership,
liquidation, reorganization or other similar case or proceeding with respect to
any Loan Party or with respect to a material portion of their respective assets,
(iii) any liquidation, dissolution, reorganization or winding up of any Loan
Party whether voluntary or involuntary and whether or not involving insolvency
or bankruptcy or (iv) any assignment for the benefit of creditors or any other
marshalling of assets and liabilities of any Loan Party.

“Judgments” means all judgments, decrees, verdicts, decisions or orders issued
in resolution of or otherwise in connection with a Claim, whether or not final
or subject to appeal, and including all rights of enforcement relating thereto
and any and all Proceeds thereof.

“Letter-of-Credit Right” means all “letter-of-credit rights” (as defined in the
UCC) and also means and includes all rights of a Loan Party to demand payment or
performance under a letter of credit (as defined in Article V of the UCC).

“License” means any Patent License, Trademark License, Copyright License,
Software License or other license or sublicense as to which any Loan Party is a
party (other than those license agreements constituting Excluded Contracts;
provided that rights to payments under any such license shall be included in the
Collateral to the extent permitted thereby or by Sections 9-406 and 9-408 of the
UCC).

“Liquid Investments” has the meaning set forth in Section 2.10 of this
Agreement.

“Loan Party” means Holdings, the Borrower, and each Guarantor, and “Loan
Parties” means all of them, collectively.

“Patent” means any of the following, whether now existing or hereafter arising,
invented, developed, reduced to practice, acquired or owned by a Loan Party:

(i) the United States and foreign patents described on Schedule XII to any Loan
Party’s Perfection Certificate (as each such schedule may be amended, modified
or supplemented from time to time by such Loan Party) and any renewals thereof;

 

-6-



--------------------------------------------------------------------------------

(ii) all reissues, reexaminations, divisions, continuations, continuations,
revisions, restorations, renewals or extensions thereof;

(iii) all claims for, and rights to sue for, past, present or future
infringement of any of the foregoing;

(iv) all income, royalties, damages and payments now or hereafter due or payable
with respect to any of the foregoing, including damages and payments for past,
present or future infringements thereof and payments and damages under all
Patent Licenses in connection therewith; and

(v) all rights corresponding to any of the foregoing whether arising under the
Laws of the United States or any foreign country or otherwise.

“Patent and Trademark Agreement” means a grant of Security Interest in United
States Patents and Trademarks, substantially in the form of Exhibit A to this
Agreement, between one or more Loan Parties and the Collateral Agent, as the
same may be amended, modified or supplemented from time to time.

“Patent License” means any agreement now or hereafter in existence granting to
any Loan Party any right, whether exclusive or non-exclusive, with respect to
any Person’s patent or any invention now or hereafter in existence, whether or
not patentable, or pursuant to which any Loan Party has granted to any other
Person any right, whether exclusive or non-exclusive, with respect to any Patent
or any invention now or hereafter in existence, whether or not patentable and
whether or not a Patent or application for Patent is in or hereafter comes into
existence on such invention, including, without limitation, the Patent Licenses
described on Schedule 12 to any Loan Party’s Perfection Certificate (as each
such schedule may be amended, modified or supplemented from time to time by such
Loan Party).

“Perfection Certificate” means with respect to each Loan Party a certificate,
substantially in the form of Exhibit F-3 to the Credit Agreement, completed and
supplemented with the schedules and attachments contemplated thereby to the
reasonable satisfaction of the Collateral Agent.

“Permitted Lien” means any Lien referred to in, and permitted by, Section 7.02
of the Credit Agreement.

“Receivables” means all Accounts, all Payment Intangibles, all Instruments, all
Chattel Paper, all Electronic Chattel Paper, all Letter-of-Credit Rights and all
Supporting Obligations supporting or otherwise relating to any of the foregoing.

“Recordable Intellectual Property” means Intellectual Property the transfer of
which is required to be recorded in the United States Patent and Trademark
Office or the United States Copyright Office in order to be effective against
subsequent third party transferees; provided that the following shall not be
considered “Recordable Intellectual Property” hereunder: (i) unregistered United
States Copyrights and (ii) non-exclusive Licenses.

“Reinvestment Funds” shall have the meaning specified in the Credit Agreement.

 

-7-



--------------------------------------------------------------------------------

“Relevant Contingent Exposure” has the meaning set forth in Section 2.08 of this
Agreement.

“Requisite Priority Lien” means a valid and perfected security interest in favor
of the Collateral Agent for the benefit of the Credit Parties and securing the
Credit Obligations.

“Security Interest” means the security interest granted pursuant to Section 2.01
hereof in favor of the Collateral Agent for the benefit of the Credit Parties
securing the Credit Obligations.

“Settlements” means all right, title and interest of a Loan Party in, to and
under any settlement agreement or other agreement executed in settlement or
compromise of any Claim, including all rights to enforce such agreements and all
payments thereunder or arising in connection therewith.

“Software” means all “software” (as defined in the UCC), and also means and
includes all software programs, whether now or hereafter owned, licensed or
leased by a Loan Party, designed for use on Computer Hardware, including all
operating system software, utilities and application programs in whatever form
and whether or not embedded in goods, all source code and object code in
magnetic tape, disk or hard copy format or any other listings whatsoever, all
firmware associated with any of the foregoing all documentation, flowcharts,
logic diagrams, manuals, specifications, training materials, charts and pseudo
codes associated with any of the foregoing, and all options, warranties,
services contracts, program services, test rights, maintenance rights, support
rights, renewal rights and indemnifications relating to any of the foregoing.

“Software License” means any agreement (whether such agreement is also a
Copyright License, Patent License and/or Trademark License) now or hereafter in
existence granting to any Loan Party any right, whether exclusive or
non-exclusive, to use another Person’s Software, or pursuant to which any Loan
Party has granted to any other Person any right, whether exclusive or
non-exclusive, to use any Software, whether or not subject to any registration.

“Supporting Obligation” means a Letter-of-Credit Right, Guaranty Obligation or
other secondary obligation supporting or any Lien securing the payment or
performance of one or more Receivables, General Intangibles, Documents or
Investment Property.

“Trademark” means any of the following, whether now existing or hereafter
arising used, acquired or owned by a Loan Party:

(i) the United States and foreign trademarks described on Schedule 12 to any
Loan Party’s Perfection Certificate (as each such schedule may be amended,
modified or supplemented from time to time) and any renewals thereof;

(ii) all other trademarks, trade names, corporate names, company names, business
names, fictitious business names, trade styles, service marks, logos,
certification marks, collective marks, brand names, slogans, trademark rights
arising out of domain names and trade dress (whether statutory or common law)
which are or have been used in the United States, any state, province, territory
or possession thereof, or in any other place, nation or jurisdiction, along with

 

-8-



--------------------------------------------------------------------------------

all prints and labels on which any of the foregoing have appeared or appear,
package and other designs, and any other source or business identifiers, and
general intangibles of like nature, and the rights in any of the foregoing which
arise under applicable Law;

(iii) the goodwill of the business symbolized thereby or associated with each of
the foregoing;

(iv) all registrations and applications in connection therewith, including
registrations and applications in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any state thereof or
any other country or any political subdivision thereof;

(v) all reissues, extensions and renewals thereof;

(vi) all claims for, and rights to sue for, past, present or future
infringements of any of the foregoing;

(vii) all income, royalties, damages and payments now or hereafter due or
payable with respect to any of the foregoing, including damages and payments for
past, present or future infringements thereof and payments and damages under all
Trademark Licenses in connection therewith; and

(viii) all rights corresponding to any of the foregoing whether arising under
the Laws of the United States or any foreign country or otherwise.

“Trademark License” means any agreement now or hereafter in existence granting
to any Loan Party any right, whether exclusive or non-exclusive, to use another
Person’s trademarks or trademark applications, or pursuant to which any Loan
Party has granted to any other Person any right, whether exclusive or
non-exclusive, to use any Trademark, whether or not registered, including,
without limitation, the Trademark Licenses described on Schedule 12 to any Loan
Party’s Perfection Certificate (as each such schedule may be amended, modified
or supplemented from time to time by such Loan Party) and the rights to prepare
for sale, sell and advertise for sale all of the inventory now or hereafter
owned by any Loan Party and now or hereafter covered by such license agreements.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if by reason of mandatory provisions of Law,
the perfection, the effect of perfection or non-perfection or the priority of
the Security Interests in any Collateral is governed by the Uniform Commercial
Code as in effect in a jurisdiction other than New York, “UCC” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.

Section 1.04 Terms Generally. The definitions in Sections 1.02 and 1.03 shall
apply equally to both the singular and plural forms of the terms defined, except
for terms defined in both the singular and the plural form. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes”

 

-9-



--------------------------------------------------------------------------------

and “including” shall be deemed to be followed by the phrase “without
limitation”. All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Unless
otherwise expressly provided herein, the word “day” means a calendar day.

ARTICLE II

THE SECURITY INTERESTS

Section 2.01 Grant of Security Interests. To secure the due and punctual payment
of the Credit Obligations, howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, now or hereafter existing or due or
to become due, in accordance with the terms thereof and to secure the
performance of all of the obligations of each Loan Party hereunder and under the
other Loan Documents in respect of the Credit Obligations of each Loan Party,
each Loan Party hereby grants to the Collateral Agent for the benefit of the
Credit Parties a security interest in, and each Loan Party hereby pledges and
collaterally assigns to the Collateral Agent for the benefit of the Credit
Parties, all of such Loan Party’s right, title and interest in, to and under the
Collateral.

Section 2.02 Collateral.

(a) All right, title and interest of each Loan Party in, to and under the
following property, whether now owned or existing or hereafter created or
acquired by a Loan Party, whether tangible or intangible, and regardless of
where located, are herein collectively referred to as the “Collateral”:

(i) all Receivables;

(ii) all Inventory;

(iii) all General Intangibles;

(iv) all Intellectual Property;

(v) all Documents and all Supporting Obligations of any kind given by any Person
with respect thereto;

(vi) all Equipment;

(vii) all Investment Property and all Supporting Obligations of any kind given
by any Person with respect thereto;

(viii) all Deposit Accounts;

(ix) all As-Extracted Collateral;

(x) the Collateral Accounts, all cash and other property deposited therein or
credited thereto from time to time, the Liquid Investments made pursuant to

 

-10-



--------------------------------------------------------------------------------

Section 2.09 and other monies and property of any kind of any Loan Party
maintained with or in the possession of or under the control of the First Lien
Collateral Agent or the Collateral Agent, as applicable, subject to the terms of
the Intercreditor Agreement;

(xi) all books and records (including customer lists, credit files, computer
programs, printouts and other computer materials and records) of each Loan Party
pertaining to any of the Collateral; and

(xii) to the extent not otherwise included, all Proceeds of all or any of the
Collateral described in clauses (i) through (x) hereof;

provided, however, that Collateral shall not include: (s) shares of capital
stock or other equity interests of Subsidiaries of a Foreign Subsidiary or
capital stock or other equity interests in excess of 65% of all classes of
capital stock or other equity interests issued by a first tier Foreign
Subsidiary of any Loan Party; (t) any intent-to-use (ITU) United States
trademark application for which an amendment to allege use or statement of use
has not been filed under 15 U.S.C. § 1051(c) or 15 U.S.C. § 1051(d),
respectively, or, if filed, has not been deemed in conformance with 15 U.S.C.
§ 1051(a) or (c) in each case, only to the extent the grant of security interest
in such intent-to-use Trademark is in violation of 15 U.S.C. § 1060 and only
unless and until a “Statement of Use” or “Amendment to Allege Use” is filed, has
been deemed in conformance with 15 U.S.C. § 1051(a) and (c) or examined and
accepted, respectively, by the United States Patent and Trademark Office;
(u) any Equity Interest in a non-Wholly-Owned Subsidiary existing on the date
hereof or formed after the Closing Date, in each case to the extent the grant of
a security interest therein is prohibited by the governing organizational
documents of such non-Wholly Owned Subsidiary; (v) Excluded Contracts;
(w) government licenses and permits to the extent that applicable Law prohibits
the grant of a security interest in such license or permit; (x) Excluded
Equipment; (y) Exempt Deposit Accounts or (z) any Equity Interest in a Permitted
Joint Venture, to the extent the applicable joint venture agreement or governing
documents of such joint venture prohibits the grant of a Security Interest in
such Equity Interest or if such grant would cause a default under such joint
venture agreement or would result in a forfeiture of any Loan Party’s rights
thereunder.

(b) Subject to the terms of the Intercreditor Agreement, notwithstanding
anything herein to the contrary, the foregoing Section 2.02(a) shall not require
the creation or perfection of pledges of or security interests in particular
assets if and for so long as, in the reasonable judgment of the Administrative
Agent (confirmed in writing by notice to the Borrower), the cost or effort of
creating or perfecting such pledges or security interests in such assets shall
be excessive in view of the benefits to be obtained by the Credit Parties
therefrom. Subject to the terms of the Intercreditor Agreement, the
Administrative Agent may grant extensions of time for the perfection of security
interests in particular assets (including extensions beyond the Closing Date for
the perfection of security interests in the assets of any Loan Party on such
date) where it reasonably determines, in consultation with the Borrower, that
perfection cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required by this Agreement or the other
Loan Documents.

Section 2.03 Continuing Liability of Each Loan Party. Notwithstanding anything
herein to the contrary, nothing contained herein shall affect the liability of
each Loan Party

 

-11-



--------------------------------------------------------------------------------

to observe and perform all the terms and conditions to be observed and performed
by it under any contract, agreement, warranty or other obligation with respect
to the Collateral (except following any change in owner or control of any Loan
Party resulting from the exercise by the Collateral Agent of its rights
hereunder). Neither the Collateral Agent nor any Credit Party shall have any
obligation or liability under any such contract, agreement, warranty or
obligation by reason of or arising out of this Agreement or the receipt by the
Collateral Agent or any Credit Party of any payment relating to any Collateral,
nor shall the Collateral Agent or any Credit Party be required to perform or
fulfill any of the obligations of any Loan Party with respect to any of the
Collateral, to make any inquiry as to the nature or sufficiency of any payment
received by it or the sufficiency of the performance of any party’s obligations
with respect to any Collateral. Furthermore, neither the Collateral Agent nor
any Credit Party shall be required to file any claim or demand to collect any
amount due or to enforce the performance of any party’s obligations with respect
to the Collateral.

Section 2.04 Security Interests Absolute. All rights of the Collateral Agent,
all security interests hereunder and all obligations of each Loan Party
hereunder are unconditional and absolute and independent and separate from any
other security for or guaranty of the Credit Obligations, whether executed by
such Loan Party, any other Loan Party or any other Person. Without limiting the
generality of the foregoing, the obligations of each Loan Party hereunder shall
not be released, discharged or otherwise affected or impaired by:

(i) any extension, renewal, settlement, compromise, acceleration, waiver or
release in respect of any obligation of any other Loan Party under any Loan
Document or any other agreement or instrument evidencing or securing any Credit
Obligation, by operation of Law or otherwise;

(ii) any change in the manner, place, time or terms of payment of any Credit
Obligation or any other amendment, supplement or modification to any Loan
Document or any other agreement or instrument evidencing or securing any Credit
Obligation;

(iii) any release, non-perfection or invalidity of any direct or indirect
security for any Credit Obligation, any sale, exchange, surrender, realization
upon, offset against or other action in respect of any direct or indirect
security for any Credit Obligation or any release of any other obligor or Loan
Parties in respect of any Credit Obligation;

(iv) any change in the existence, structure or ownership of any Loan Party, or
any insolvency, bankruptcy, reorganization, arrangement, readjustment,
composition, liquidation or other similar proceeding affecting any Loan Party or
its assets or any resulting disallowance, release or discharge of all or any
portion of any Credit Obligation;

(v) the existence of any claim, set-off or other right which any Loan Party may
have at any time against the Borrower, any other Loan Party, any Agent, any
other Credit Party, or any other Person, whether in connection herewith or any
unrelated transaction; provided that nothing herein shall prevent the assertion
of any such claim by separate suit or compulsory counterclaim;

 

-12-



--------------------------------------------------------------------------------

(vi) any invalidity or unenforceability relating to or against the Borrower or
any other Loan Party for any reason of any Loan Document or any other agreement
or instrument evidencing or securing any Credit Obligation or any provision of
applicable Law or regulation purporting to prohibit the payment by the Borrower
or any other Loan Party of any Credit Obligation;

(vii) any failure by any Credit Party: (A) to file or enforce a claim against
any Loan Party or its estate in an Insolvency or Liquidation Proceeding; (B) to
give notice of the existence, creation or incurrence by any Loan Party of any
new or additional indebtedness or obligation under or with respect to the Credit
Obligations; (C) to commence any action against any Loan Party; (D) to disclose
to any Loan Party any facts which such Credit Party may now or hereafter know
with regard to any Loan Party; or (E) to proceed with due diligence in the
collection, protection or realization upon any collateral securing the Credit
Obligations;

(viii) any direction as to application of payment by the Borrower, any other
Loan Party or any other Person;

(ix) any subordination by any Credit Party of the payment of any Credit
Obligation to the payment of any other liability (whether matured or unmatured)
of any Loan Party to its creditors;

(x) any act or failure to act by the Collateral Agent or any other Credit Party
under this Agreement or otherwise which may deprive any Loan Party of any right
to subrogation, contribution or reimbursement against any other Loan Party or
any right to recover full indemnity for any payments made by such Loan Party in
respect of the Credit Obligations; or

(xi) any other act or omission to act or delay of any kind by any Loan Party or
any Credit Party or any other Person or any other circumstance whatsoever which
might, but for the provisions of this clause, constitute a legal or equitable
discharge of any Loan Party’s obligations hereunder, except that a Loan Party
may assert the defense of final payment full of the Credit Obligations.

Each Loan Party has irrevocably and unconditionally delivered this Agreement to
the Collateral Agent, for the benefit of the Credit Parties, and the failure by
any other Person to sign this Agreement or a security agreement similar to this
Agreement or otherwise shall not discharge the obligations of any Loan Party
hereunder.

This Agreement shall remain fully enforceable against each Loan Party
irrespective of any defenses that any other Loan Party may have or assert in
respect of the Credit Obligations, including, without limitation, failure of
consideration, breach of warranty, payment, statute of frauds, statute of
limitations, accord and satisfaction and usury, except that a Loan Party may
assert the defense of final payment in full of the Credit Obligations.

Section 2.05 Continuing Liabilities Under Collateral. Notwithstanding anything
herein to the contrary, (i) nothing contained herein shall affect the liability
of each Loan Party for all obligations under the Collateral and nothing
contained herein is intended or shall be

 

-13-



--------------------------------------------------------------------------------

a delegation of duties to the Collateral Agent respective of any Credit Party,
(ii) each Loan Party shall remain liable under each of the agreements included
in the Collateral, to perform all of the obligations undertaken by it thereunder
all in accordance with and pursuant to the terms and provisions thereof (except
following any change in owner or control of any Loan Party resulting from the
exercise by the Collateral Agent of its rights hereunder) and neither the
Collateral Agent nor any Credit Party shall have any obligation or liability
under any of such agreements by reason of or arising out of this Agreement or
any other document related thereto nor shall the Collateral Agent nor any Credit
Party have any obligation to make any inquiry as to the nature or sufficiency of
any payment received by it or have any obligation to take any action to collect
or enforce any rights under any agreement included in the Collateral and
(iii) the exercise by the Collateral Agent of any of its rights hereunder shall
not release any Loan Party from any of its duties or obligations under the
contracts and agreements included in the Collateral.

Section 2.06 Reserved.

Section 2.07 Reserved.

Section 2.08 Reserved.

Section 2.09 Reserved.

Section 2.10 Investment of Funds in Collateral Accounts. Amounts on deposit in
the Collateral Accounts shall be invested and re-invested from time to time in
such Liquid Investments as the Borrower shall determine, which Liquid
Investments shall be held in the name and be under the control of the First Lien
Collateral Agent or the Collateral Agent, as applicable, in accordance with the
terms of the Intercreditor Agreement; provided that, if an Event of Default has
occurred and is continuing, the First Lien Collateral Agent or the Collateral
Agent, as applicable, in accordance with the terms of the Intercreditor
Agreement, may liquidate or cause the liquidation of any such Liquid Investments
and apply or cause to be applied the proceeds thereof in the manner specified in
Section 5.05 of the First Lien Security Agreement or Section 5.05, as
applicable. For this purpose, “Liquid Investments” means Cash Equivalents
maturing within 30 days after a Cash Equivalent is acquired by or on behalf of
the First Lien Collateral Agent or the Collateral Agent, as applicable, in
accordance with the terms of the Intercreditor Agrrement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants that:

Section 3.01 Title to Collateral. Other than financing statements or other
similar or equivalent documents or instruments with respect to the Security
Interests and Permitted Liens, no authorized financing statement, mortgage,
security agreement or similar or equivalent document or instrument covering all
or any part of the Collateral is on file or of record in any jurisdiction in
which such filing or recording is effective to perfect a Lien on such
Collateral. No Collateral having a value individually or collectively in excess
of $1,000,000 (other than Inventory in transit, Inventory in the possession of a
carrier, warehouseman, or similar bailee or equipment absent for repair or
replacement) is in the possession or control of any Person (other

 

-14-



--------------------------------------------------------------------------------

than a Loan Party or its employees or a Person with a Permitted Lien that is
prior to that of the Administrative Agent) asserting any claim thereto or
security interest therein, except that the Collateral Agent (on behalf of itself
and the Credit Parties) or their respective designees, may have possession
and/or control of Collateral as contemplated hereby and by the other Loan
Documents.

Section 3.02 Validity, Perfection and Priority of Security Interests.

(a) The Security Interest constitutes a valid security interest under the UCC
securing the Credit Obligations.

(b) When Uniform Commercial Code financing statements stating that the same
covers “all assets of the Debtor”, “all personal property of the Debtor” or
words of similar import or containing the description of Collateral set forth on
Exhibit E hereto shall have been timely and properly filed in the offices
specified in Schedule 4.01 hereto, the Security Interests will constitute a
Requisite Priority Lien in all right, title and interest of such Loan Party in
the Collateral to the extent that a security interest therein may be perfected
by filing pursuant to the UCC, prior to all other Liens and right of others
therein except for Permitted Liens.

(c) When each Patent and Trademark Agreement has been timely and properly filed
with the United States Patent and Trademark Office and each Copyright Agreement
has been filed with the United States Copyright Office, the Security Interest
will constitute a Requisite Priority Lien in all right, title and interest of
such Loan Party in the Recordable Intellectual Property therein described to the
extent that a security interest therein may be perfected by such filing pursuant
to applicable Law, prior to all other Liens and right of others therein except
for Permitted Liens.

(d) When each Account Control Agreement has been executed and delivered to the
First Lien Collateral Agent or the Collateral Agent, as applicable, in
accordance with the terms of the Intercreditor Agreement, the Security Interest
will constitute a Requisite Priority Lien in all right, title and interest of
the Loan Parties in the Deposit Accounts and Securities Accounts, as applicable,
subject thereto, prior to all other Liens other than Permitted Liens and rights
of others therein and subject to no adverse claims except for Permitted Liens.

(e) When each consent substantially in the form of Exhibit D hereto has been
executed and delivered to the Collateral Agent, the Security Interest will
constitute a Requisite Priority Lien in all right, title and interest of such
Loan Party in the Letter-of-Credit Rights referred to therein, prior to all
other Liens other than Permitted Liens and rights of others therein.

(f) So long as such Loan Party is in compliance with the provisions of
Section 4.13, the Security Interest will constitute a Requisite Priority Lien in
all right, title and interest of such Loan Party in all Electronic Chattel
Paper, prior to all other Liens other than Permitted Liens and rights of others
therein.

The Security Interest created hereunder in favor of the Collateral Agent for the
benefit of the Credit Parties is prior to all other Liens on the Collateral
except for Permitted Liens having priority over the Collateral Agent’s Lien by
operation of Law or otherwise as permitted under the Credit Agreement.

 

-15-



--------------------------------------------------------------------------------

Section 3.03 Reserved.

Section 3.04 No Consents. No consent (other than consents previously obtained)
of any other Person (including, without limitation, any stockholder or creditor
of such Loan Party or any of its Subsidiaries) and no order, material consent,
approval, license, authorization or validation of, or filing, recording or
registration with, or exemption by any Governmental Authority is required to be
obtained by such Loan Party in connection with the execution, delivery or
performance of this Agreement, or in connection with the exercise of the rights
and remedies of the Collateral Agent pursuant to this Agreement, except (i) as
may be required to perfect (as described in Schedule 4.01 hereto) and maintain
the perfection of the security interests created hereby, (ii) with respect to
vehicles represented by a certificate of title, (iii) with respect to
Receivables subject to the Federal Assignment of Claims Act or any similar state
or local law, (iv) such consent, order, approval, license, authorization,
validation, filing, recordation, registration or exemption obtained on or prior
to the Closing Date, (v) in connection with the disposition of the Collateral by
Laws affecting the offering and sale of securities generally or as described in
Schedule 5.03 to the Credit Agreement, or (vi) under any Law (including the UCC)
with respect to the exercise of remedies; provided, however, that (i) the
registration of Copyrights in the United States Copyright Office may be required
to obtain a security interest therein that is effective against subsequent
transferees under United States Federal copyright Law and (ii) to the extent
that recordation of the Security Interest in favor of the Collateral Agent in
the United States Patent and Trademark Office or the United States Copyright
Office is necessary to perfect such Security Interest or to render such Security
Interest effective against subsequent third parties, such recordations will not
have been made with respect to the items that are not Recordable Intellectual
Property.

Section 3.05 Deposit and Securities Accounts. Schedule 3.05 hereto sets forth as
of the date hereof a complete and correct list of each Loan Party’s Deposit
Accounts and Securities Accounts, the name and address of the financial
institution which maintains each such account and the purpose for which such
account is used.

ARTICLE IV

COVENANTS

Each Loan Party covenants and agrees that until the Discharge of the Second Lien
Credit Obligations (other than contingent indemnification obligations), such
Loan Party will comply with the following:

Section 4.01 Certain Consents and Authorizations; Account Control Agreements. On
or prior to the Closing Date, the Loan Parties shall authorize all filings and
recordings specified in Schedule 4.01 hereto to be completed.

Section 4.02 Change of Name, Organizational Structure or Location; Subjection to
Other Security Agreements. Such Loan Party will not change its name,
organizational structure or location (determined as provided in Section 9-307 of
the UCC) in any manner, in each case, unless it shall have given the Collateral
Agent not less than 10 days prior notice thereof; provided, if notice is given
less than ten (10) days prior thereto, it shall not be a breach hereof as long
as the attachment and priority of the Security Interest granted hereby are not
adversely

 

-16-



--------------------------------------------------------------------------------

affected solely as a result of such later notice. Such Loan Party shall not in
any event change the location of any Collateral or its name, organizational
structure or location (determined as provided in Section 9-307 of the UCC), or
become bound, as provided in Section 9-203(d) of the UCC, by a security
agreement entered into by another Person (except in connection with any
Permitted Lien or as otherwise permitted under the Credit Agreement), if such
change would cause the Security Interest in favor of the Collateral Agent in any
Collateral to lapse or cease to be perfected unless such Loan Party has taken on
or before the date of lapse all actions necessary to ensure that such Security
Interest in the Collateral does not lapse or cease to be perfected.

Section 4.03 Further Actions. Such Loan Party will, from time to time at its
expense and in such manner and form as the Collateral Agent may reasonably
request, execute, deliver, file and record or authorize the recording of any
financing statement, specific assignment, instrument, document, agreement or
other paper and take any other reasonable action (including, without limitation,
any filings of financing or continuation statements under the Uniform Commercial
Code and any filings with the United States Patent and Trademark Office and the
United States Copyright Office) that from time to time may be necessary under
the UCC or with respect to Recordable Intellectual Property, or that the
Collateral Agent may reasonably request, in order to create, preserve, perfect
or maintain the Security Interest or to enable the Collateral Agent and the
Credit Parties to exercise and enforce any of its rights, powers and remedies
created hereunder or under applicable Law with respect to any of the Collateral
subject in all cases to specific limitations contained in any Loan Document.
Such Loan Party shall maintain the Security Interests as a Requisite Priority
Lien (subject to Permitted Liens) and shall defend such security interests and
such priority against the claims and demands of all Persons to the extent
materially adverse to such Loan Party’s ownership rights or otherwise
inconsistent with this Agreement or the other Loan Documents. To the extent
permitted by applicable Law, such Loan Party hereby authorizes the Collateral
Agent to execute and file, in the name of such Loan Party or otherwise and
without separate authorization or authentication of such Loan Party appearing
thereon, such Uniform Commercial Code financing statements or continuation
statements as the Collateral Agent in its sole discretion may deem necessary or
reasonably appropriate to further perfect or maintain the perfection of the
Security Interest in favor of the Collateral Agent. Such Loan Party hereby
authorizes the Collateral Agent to file financing and continuation statements
describing as the Collateral covered thereby “all assets now owned or hereafter
acquired by Debtor or in which Debtor otherwise has rights and all proceeds
thereof” or words to similar effect, notwithstanding that such description may
be broader in scope than the Collateral described in this Agreement. Such Loan
Party agrees that, except to the extent that any filing office requires
otherwise, a carbon, photographic, photostatic or other reproduction of this
Agreement or of a financing statement is sufficient as a financing statement.
The Loan Parties shall pay the costs of, or incidental to, any recording or
filing of any financing or continuation statements or other assignment documents
concerning the Collateral.

Section 4.04 Collateral in Possession of Other Persons. Upon the occurrence of
and during an Event of Default and the receipt of written notice from the
Collateral Agent, if any of such Loan Party’s Collateral having a value
individually or collectively in excess of $1,000,000 (other than Inventory in
transit, Inventory in the possession of a carrier or similar bailee and
equipment absent for repair or replacement) is at any time in the possession or
control of any warehouseman, vendor, bailee or any agents or processors of any
Loan Party, such Loan

 

-17-



--------------------------------------------------------------------------------

Party shall (i) notify such warehouseman, vendor, bailee, agent or processor of
the Security Interest created hereby, (ii) instruct such warehouseman, vendor,
bailee, agent or processor to hold all such Collateral for the First Lien
Collateral Agent’s account or the Collateral Agent’s account, as applicable, in
accordance with the terms of the Intercreditor Agreement and subject to the
First Lien Collateral Agent’s instructions, or the Collateral Agent’s
instructions, as applicable (iii) use commercially reasonable efforts (without
incurring material obligations or foregoing material rights) to cause such
warehouseman, vendor, bailee, agent or processor to authenticate a record
acknowledging that it holds possession of such Collateral for the benefit of the
First Lien Collateral Agent or the Collateral Agent, as applicable, subject to
the terms of the Intercreditor Agreement and (iv) make such authenticated record
available to the Collateral Agent. Such Loan Party agrees that if any warehouse
receipt or receipt in the nature of a warehouse receipt is issued with respect
to any of its Inventory, such Loan Party shall use commercially reasonable
efforts to cause such warehouse receipt or receipt in the nature thereof not to
be “negotiable” (as such term is used in Section 7-104 of the Uniform Commercial
Code as in effect in any relevant jurisdiction or under other relevant Law).

Section 4.05 Reserved.

Section 4.06 Delivery of Instruments, Etc. Such Loan Party will promptly deliver
each Instrument and each Certificated Security included as Collateral (other
than (i) promissory notes having individually a face value not in excess of
$1,000,000, (ii) Cash Equivalents held in an Exempt Deposit Account or Deposit
Account or a Securities Account and subject to an effective Account Control
Agreement as required by Section 4.12 hereof and (iii) Instruments or
Certificated Securities received in connection with bankruptcy or reorganization
of suppliers and customers and in settlement of delinquent obligations of, and
other disputes with, customers and suppliers in the ordinary course of business
having individually a face value not in excess of $1,000,000 in the case of
Instruments or Certificated Securities subject to this clause (iii) (the
Instruments and Certificated Securities described in clauses (i), (ii) and
(iii) above constituting “Excepted Instruments”)) to the First Lien Collateral
Agent or the Collateral Agent, as applicable, in accordance with the terms of
the Intercreditor Agreement, appropriately indorsed to the First Lien Collateral
Agent or the Collateral Agent, as applicable; provided that so long as no Event
of Default shall have occurred and be continuing, and except as required by any
other Loan Document, such Loan Party may (unless otherwise provided in
Section 2.05(b)) retain for collection in the ordinary course of business any
checks, drafts and other Instruments received by it in the ordinary course of
business and may retain any Collateral which it is otherwise entitled to receive
and retain pursuant to Section 5.01 of the Pledge Agreement, and, to the extent
in the possession of the Collateral Agent, the Collateral Agent shall promptly
upon request of such Loan Party, make appropriate arrangements for making any
other Instrument or Certificated Security pledged by such Loan Party available
to it for purposes of presentation, collection or renewal (any such arrangement
to be effected, to the extent deemed appropriate to the Collateral Agent,
against trust receipt or like document).

Section 4.07 Notification to Account Debtors. Upon the occurrence and during the
continuance of any Event of Default and if so requested by the Collateral Agent,
such Loan Party will promptly notify (and such Loan Party hereby authorizes the
Collateral Agent so to notify after the occurrence and during the continuance of
any Event of Default under Section 8.01(a) or 8.01(f) of the Credit Agreement or
any other Event of Default which has resulted in

 

-18-



--------------------------------------------------------------------------------

the Administrative Agent or the Collateral Agent exercising any of its rights
under Section 8.02 of the Credit Agreement) each Account Debtor in respect of
any Receivable that such Collateral has been assigned to the First Lien
Collateral Agent for the benefit of the First Lien Finance Parties or the
Collateral Agent for the benefit of the Credit Parties, as applicable, in
accordance with the terms of the Intercreditor Agreement, and that any payments
due or to become due in respect of such Collateral are to be made directly to
the First Lien Collateral Agent or any other designee on its behalf or the
Collateral Agent, as applicable, in accordance with the terms of the
Intercreditor Agreement.

Section 4.08 Disposition of Collateral. Such Loan Party will not sell, lease,
exchange, license, assign or otherwise dispose of, or grant any option with
respect to, any Collateral or create or suffer to exist any Lien (other than the
Security Interest and other Permitted Liens) on any Collateral except as
permitted under this Agreement, the Credit Agreement or any other Loan Document,
whereupon, in the case of any such sale, lease, exchange, license, assignment or
disposition, the Security Interest created hereby in such Collateral (but not in
any Proceeds arising from such sale, lease, exchange, license, assignment or
disposition) shall automatically terminate and cease immediately without any
further action on the part of the Collateral Agent, and the Collateral Agent,
upon the request of any Loan Party and at the Loan Parties’ expense, execute and
deliver any documentation reasonably necessary to evidence such termination.

Section 4.09 Insurance. The Borrower shall use commercially reasonable efforts
so that each insurance policy provides for coverage to the Collateral Agent for
the benefit of the Credit Parties regardless of the breach by such Loan Party of
any warranty or representation made therein, not be subject to co-insurance, and
provides that no cancellation, termination or material modification thereof
(other than to increase coverage) shall be effective until at least 30 days (10
days if the Company has defaulted in making payment to such insurance provider)
after receipt by the Collateral Agent of notice thereof; except as otherwise
agreed by the Administrative Agent. Such Loan Party hereby appoints the
Collateral Agent as its attorney-in-fact, effective during the continuance of an
Event of Default, to make proof of loss, claims for insurance and adjustments
with insurers, and to execute or endorse all documents, checks or drafts in
connection with payments made as a result of any insurance policies.

Such Loan Party assumes all liability and responsibility in connection with the
Collateral acquired by it and the liability of such Loan Party to pay the Credit
Obligations shall in no way be affected or diminished by reason of the fact that
such Collateral may be lost, destroyed, stolen, damaged or for any reason
whatsoever unavailable to such Loan Party.

Section 4.10 Reserved

Section 4.11 Covenants Regarding Intellectual Property. Except where the failure
to take the actions described in subparagraphs (a), (b), (c), (d), (e), (f),
(h) and (i) below would not reasonably be expected to have a Material Adverse
Effect:

(a) Such Loan Party (either itself or through licensees) will, for each Patent
take commercially reasonable actions that it determines are necessary in
accordance with the exercise of its business discretion to, not do any act, or
knowingly omit to do any act,

 

-19-



--------------------------------------------------------------------------------

whereby any Patent may become invalidated or dedicated to the public (except
where the Loan Party has determined in its reasonable business judgment that
such Patent is no longer reasonably necessary to the business of the Group
Company), and shall take commercially reasonable actions that it determines are
necessary in accordance with the exercise of its business discretion to continue
to mark any products covered by a Patent with the relevant patent number or
indication that a Patent is pending as required by the patent Laws.

(b) Such Loan Party (either itself or, if permitted by Law, through its
licensees or its sublicensees) will, for each Trademark take commercially
reasonable actions that it determines are necessary in accordance with the
exercise of its business discretion to, (i) maintain such Trademark in full
force free from any claim of abandonment or invalidity from non-use, material
alteration, naked licensing or genericide except where the Loan Party has
determined in its reasonable business judgment that such Trademark is no longer
reasonably necessary to the business of the Group Company, (ii) maintain the
quality of products and services offered under such Trademark in a manner
substantially consistent with or better than the quality of such products and
services as of the date hereof, (iii) display such Trademark with proper notice,
including notice of federal registration to the extent permitted by applicable
Law, (iv) not knowingly use or knowingly permit the use of such Trademark in
violation of any third party rights, (v) not permit any assignment in gross of
such Trademark and (vi) allow the Collateral Agent and its designees to inspect
such Loan Party’s premises and to examine and observe such Loan Party’s books,
records and operations regarding ownership, licensing and income from such
Trademarks in accordance with Section 6.10 of the Credit Agreement.

(c) Such Loan Party (either itself or through licensees) will take commercially
reasonable actions that it determines are necessary in accordance with the
exercise of its business discretion for each work covered by a Copyright
material to the conduct of its business, continue to publish, reproduce,
display, adopt and distribute the work with appropriate copyright notice.

(d) Reserved.

(e) Such Loan Party will take commercially reasonable actions that it determines
are necessary in accordance with the exercise of its business discretion to
file, maintain and pursue each material application relating to the Patents,
Trademarks and/or Copyrights (and to obtain the relevant grant or registration)
and to preserve and maintain all common Law rights in any Trademarks and each
registration of the Patents, Trademarks and Copyrights in each instance which
are material to the conduct of its business, including filing and paying fees
for applications for renewal, reissues, divisions, continuations,
continuations-in-part, affidavits of use, affidavits of incontestability and
maintenance, and, unless such Loan Party shall determine in accordance with the
exercise of its business discretion that any such action would be commercially
unreasonable, to initiate opposition, interference, reexamination and
cancellation proceedings against third parties.

(f) Reserved.

 

-20-



--------------------------------------------------------------------------------

(g) Within the time period specified in Section 6.02(g) and 6.12(a) of the
Credit Agreement, each Loan Party will (i) inform the Collateral Agent of all
applications for Patents, Trademarks or Copyrights filed, acquired or
registrations issued during such fiscal quarter by such Loan Party or by any
agent, employee, licensee or delegate on its behalf with the United States
Patent and Trademark Office or the United States Copyright Office or any office
or agency in any political subdivision of the United States or in any other
country or any political subdivision thereof and (ii) upon request of the
Collateral Agent, execute any and all agreements, instruments, documents and
papers as the Collateral Agent may request to evidence the Security Interests in
such application, any resulting Patent, Trademark or Copyright and the goodwill
or accounts and general intangibles of such Loan Party relating thereto or
represented thereby, and such Loan Party hereby appoints the Collateral Agent
its attorney-in-fact to execute and file such writings for the foregoing
purposes.

(h) Upon and during the continuance of an Event of Default and upon receipt of
written notice from the Collateral Agent, as to all material Licenses (excluding
non-exclusive Licenses of Software) entered into after the date hereof which are
not Excluded Contracts with any third party licensor, such Loan Party will use
commercially reasonable and good faith efforts to obtain all requisite consents
or approvals by the licensor to effect the assignment of all of such Loan
Party’s right, title and interest thereunder to the First Lien Collateral Agent
or its designee, or the Collateral Agent, or its designee, as applicable, in
accordance with the terms of the Intercreditor Agreement,j and to effect the
sub-license contemplated under Section 5.03(e), and such Loan Party shall
provide prompt written notice to the Collateral Agent upon failure to obtain any
such consent or approval.

(i) Such Loan Party shall take all actions (and cause all other Persons,
including licensees, to the extent such other Persons are subject to its
control) which are necessary to protect, preserve and maintain the validity,
priority, perfection or enforcement of the rights granted to the Collateral
Agent under this Agreement and give the Collateral Agent notice in accordance
with Section 6.02(d) of the Credit Agreement, such Loan Party shall obtain
rights to any Trademarks, Patents or Copyrights (subject to the time periods
specified in Section 4.11(g), as applicable), or enter into any new license
agreements regarding any of the foregoing, and such Loan Party hereby agrees
that the provisions of this Agreement shall automatically apply thereto except
were prohibited thereby pursuant to a valid and enforceable restriction or Law.
Such Loan Party will use commercially reasonable efforts determined in
accordance with its business discretion so as not to permit the inclusion in any
contract or agreement governing or relating to any Trademarks, Patents or
Copyrights obtained after the date hereof or any license agreements entered into
after the date hereof relating to any of the foregoing of any provisions that
could or might in any way impair or prevent the creation of a security interest
in, or the assignment of, such Loan Party’s rights and interests therein, as
contemplated by Sections 2.01 and 2.02 hereof. Such Loan Party will, upon
request of the Collateral Agent, execute any and all agreements, instruments,
documents and papers as the Collateral Agent may request to evidence the
Security Interest hereunder in any Patent, Trademark or Copyright (or
application therefor) and the goodwill or accounts and general intangibles of
such Loan Party relating thereto or represented thereby, and such Loan Party
hereby appoints the Collateral Agent its attorney-in-fact to execute and file
such writings for the foregoing purposes.

 

-21-



--------------------------------------------------------------------------------

Section 4.12 Deposit Accounts and Securities Accounts. Except as expressly
contemplated by Section 4.01 hereof, no Loan Party shall establish after the
date hereof or permit to exist any Deposit Account (other than Exempt Deposit
Accounts) or any Securities Account (except any such account constituting
Collateral Accounts) without promptly delivering to the First Lien Collateral
Agent or the Collateral Agent, as applicable, in accordance with the terms of
the Intercreditor Agreement, a fully executed Account Control Agreement with
respect to such account unless otherwise agreed to by the First Lien Collateral
Agent or the Collateral Agent, as applicable, in accordance with the terms of
the Intercreditor Agreement, in writing.

Section 4.13 Electronic Chattel Paper. At the reasonable request of the
Collateral Agent, such Loan Party shall create, store and otherwise maintain all
records comprising Electronic Chattel Paper in a manner such that: (i) a single
authoritative copy of each such record exists which is unique, identifiable and,
except as provided in clause (iv) below, unalterable, (ii) the authoritative
copy of each such record shall identify the Collateral Agent as assignees
thereof, (iii) the authoritative copy of each such record is communicated to and
maintained by the First Lien Collateral Agent or its designee, or the Collateral
Agent or its designee, as applicable, in accordance with the terms of the
Intercreditor Agreement, (iv) copies or revisions that add or change any
assignees of such record can be made only with the participation of the
Collateral Agent, (v) each copy (other than the authoritative copy) of such
record is readily identifiable as a copy and (vi) any revision of the
authoritative copy of such record is readily identifiable as an authorized or
unauthorized revision.

Section 4.14 Claims. In the event any Claim constituting a commercial tort claim
in excess of $500,000 arises and becomes known after the date hereof by a
Responsible Officer, the applicable Loan Party will deliver to the Collateral
Agent a supplement to Schedule 1.03(a) hereto describing such Claim and
expressly subjecting such Claim, all Judgments and/or Settlements with respect
thereto and all Proceeds thereof to the Security Interest hereunder.

Section 4.15 Letter-of-Credit Rights. If any Letter-of-Credit Rights are
hereafter acquired by any Loan Party, the applicable Loan Party will deliver or
cause to be delivered to the First Lien Collateral Agent or the Collateral
Agent, as applicable, in accordance with the terms of the Intercreditor
Agreement, a fully executed consent with respect thereto substantially in the
form of Exhibit D hereto or in such other form as shall be reasonably acceptable
to the First Lien Collateral Agent or the Collateral Agent, as applicable, in
accordance with the Intercreditor Agreement. Absent the occurrence and
continuance of an Event of Default, the provisions of this Section 4.15 shall
not apply to (i) Letter of Credit Rights arising in respect of letters of credit
having a face or stated amount of less than $1,000,000 or (ii) letters of credit
in respect of which a Loan Party, after using commercially reasonable efforts,
fails to obtain from the issuer of such letter of credit the consent
contemplated by the preceding sentence.

 

-22-



--------------------------------------------------------------------------------

ARTICLE V

GENERAL AUTHORITY; REMEDIES

Section 5.01 General Authority. Until the Discharge of Second Lien Credit
Obligations (other than contingent indemnification obligations) or in respect of
any Loan Party that ceases to be a Guarantor as permitted under the Credit
Agreement, until the time such Loan Party is released and the Security Interests
granted hereby are terminated, each Loan Party hereby appoints the Collateral
Agent and any officer or agent thereof as its true and lawful attorney-in-fact,
with full power of substitution, in the name of such Loan Party, the Collateral
Agent, the Credit Parties or otherwise, for the sole use and benefit of the
Collateral Agent and the Credit Parties, but at such Loan Party’s expense, to
the extent permitted by Law and subject to the terms of the Intercreditor
Agreement, to exercise at any time and from time to time while an Event of
Default has occurred and is continuing, after notice to the Loan Parties, all or
any of the following powers with respect to all or any of the Collateral:

(i) to take any and all reasonably appropriate action and to execute any and all
documents and instruments which may be necessary to carry out the terms of this
Agreement;

(ii) to receive, take, indorse, assign and deliver any and all checks, notes,
drafts, acceptances, documents and other negotiable and non-negotiable
Instruments taken or received by such Loan Party as, or in connection with, the
Collateral;

(iii) to accelerate any Receivable which may be accelerated in accordance with
its terms, and to otherwise demand, sue for, collect, receive and give
acquittance for any and all monies due or to become due on or by virtue of any
Collateral;

(iv) to commence, settle, compromise, compound, prosecute, defend or adjust any
Claim, suit, action or proceeding with respect to, or in connection with, the
Collateral;

(v) to sell, transfer, assign or otherwise deal in or with the Collateral or the
Proceeds or avails thereof, including, without limitation, for the
implementation of any assignment, lease, License, sublicense, grant of option,
sale or other disposition of any Patent, Trademark, Copyright or Software or any
action related thereto, as fully and effectually as if the Collateral Agent were
the absolute owner thereof;

(vi) to extend the time of payment of any or all of the Collateral and to make
any allowance and other adjustments with respect thereto; and

(vii) to do, at its option, but at the expense of the Loan Parties, at any time
or from time to time, all acts and things which the Collateral Agent deems
reasonably necessary to protect or preserve the Collateral and to realize upon
the Collateral.

Section 5.02 Authority of the Collateral Agent. Each Loan Party acknowledges
that the rights and responsibilities of the Collateral Agent under this
Agreement with respect to any action taken by it or them or the exercise or
non-exercise by the Collateral Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting

 

-23-



--------------------------------------------------------------------------------

or arising out of this Agreement shall, as among the Collateral Agent and the
other Credit Parties, be governed by the Credit Agreement, the Intercreditor
Agreement, and by such other agreements with respect thereto as may exist from
time to time among them, but, as between the Collateral Agent, on the one hand,
and the Loan Parties on the other, the Collateral Agent shall be conclusively
presumed to be acting as agent for the other Credit Parties it represents as
collateral agent with full and valid authority so to act or refrain from acting,
and no Loan Party shall be under any obligation, or entitlement, to make any
inquiry respecting such authority.

Section 5.03 Remedies upon Event of Default. Subject, in each case, to the terms
of the Intercreditor Agreement:

(a) If any Event of Default has occurred and is continuing, the Collateral
Agent, upon being instructed to do so by the Required Lenders after notice to
the Loan Parties, may, in addition to all other rights and remedies granted to
it in this Agreement and in any other agreement securing, evidencing or relating
to the Credit Obligations (including without limitation, the right to give or
cause the Collateral Agent to give instructions or a notice of sole control
under an Account Control Agreement, it being understood and agreed by the Loan
Parties and the Collateral Agent that, notwithstanding the provisions of any
Account Control Agreement, the Collateral Agent will not give a notice of
exclusive control under an Account Control Agreement or other similar
instruction except after the occurrence and during the continuance of an Event
of Default): (i) exercise on behalf of the Credit Parties all rights and
remedies of a secured party under the UCC (whether or not in effect in the
jurisdiction where such rights are exercised) and, in addition, (ii) without
demand of performance or other demand or notice of any kind (except as herein
provided or as may be required by mandatory provisions of Law) to or upon any
Loan Party or any other Person (all of which demands and/or notices are hereby
waived by each Loan Party), (A) withdraw all cash and Liquid Investments in the
Collateral Accounts and apply such cash and Liquid Investments and other cash,
if any, then held by it as Collateral as specified in Section 5.05 hereof,
(B) give notice and take sole possession and control of all amounts on deposit
in or credited to any Deposit Account or Securities Account pursuant to the
related Account Control Agreement and apply all such funds as specified in
Section 5.05 and (C) if there shall be no such cash, Liquid Investments or other
amounts or if such cash, Liquid Investments and other amounts shall be
insufficient to pay all the Credit Obligations in full or cannot be so applied
for any reason or if the Collateral Agent determines to do so, collect, receive,
appropriate and realize upon the Collateral and/or sell, assign, give an option
or options to purchase or otherwise dispose of and deliver the Collateral (or
contract to do so) or any part thereof at public or private sale, at any office
of the Collateral Agent or elsewhere in such manner as is commercially
reasonable and as the Collateral Agent may deem best, for cash, on credit or for
future delivery, without assumption of any credit risk and at such price or
prices as the Collateral Agent may deem reasonably satisfactory.

(b) If any Event of Default has occurred and is continuing, the Collateral Agent
shall give each Loan Party not less than 10 days prior notice of the time and
place of any sale or other intended disposition of any of the Collateral, except
any Collateral which is perishable or threatens to decline speedily in value or
is of a type customarily sold on a recognized market. Any such notice shall
(i) in the case of a public sale, state the time and place fixed for such sale,
(ii) in the case of a private sale, state the day after which such sale may be
consummated, (iii) contain the information specified in Section 9-613 of the
UCC, (iv) be authenticated and (v) be

 

-24-



--------------------------------------------------------------------------------

sent to the parties required to be notified pursuant to Section 9-611(c) of the
UCC; provided that, if the Collateral Agent fails to comply with this sentence
in any respect, its liability for such failure shall be limited to the liability
(if any) imposed on it as a matter of Law under the UCC. The Collateral Agent
and each Loan Party agree that such notice constitutes reasonable notification
within the meaning of Section 9-611 of the UCC. Except as otherwise provided
herein, each Loan Party hereby waives, to the extent permitted by applicable
Law, notice and judicial hearing in connection with the Collateral Agent’s
taking possession or disposition of any of the Collateral.

(c) The Collateral Agent or any Credit Party may be the purchaser of any or all
of the Collateral so sold at any public sale (or, if the Collateral is of a type
customarily sold in a recognized market or is of a type which is the subject of
widely distributed standard price quotations, at any private sale). Each Loan
Party will execute and deliver such documents and take such other action
reasonably necessary in order that any such sale may be made in compliance with
Law. Upon any such sale, the Collateral Agent shall have the right to deliver,
assign and transfer to the purchaser thereof the Collateral so sold. Each
purchaser at any such sale shall hold the Collateral so sold to it absolutely
and free from any claim or right of whatsoever kind. Any such public sale shall
be held at such time or times within ordinary business hours and at such place
or places as the Collateral Agent may fix in the notice of such sale. At any
such sale, the Collateral may be sold in one lot as an entirety or in separate
parcels, as the Collateral Agent may determine. The Collateral Agent shall not
be obligated to make any such sale pursuant to any such notice. The Collateral
Agent may, without notice or publication, adjourn any public or private sale or
cause the same to be adjourned from time to time by announcement at the time and
place fixed for the sale, and such sale may be made at any time or place to
which the same may be so adjourned without further notice. In the case of any
sale of all or any part of the Collateral on credit or for future delivery, the
Collateral so sold may be retained by the Collateral Agent until the selling
price is paid by the purchaser thereof, but the Collateral Agent shall not incur
any liability in the case of the failure of such purchaser to take up and pay
for the Collateral so sold and, in the case of any such failure, such Collateral
may again be sold upon like notice.

(d) For the purpose of enforcing any and all rights and remedies under this
Agreement, the Collateral Agent may, if any Event of Default has occurred and is
continuing, (i) require each Loan Party to, and each Loan Party agrees that it
will, at its expense and upon the request of the Collateral Agent, forthwith
assemble, store and keep all or any part of the Collateral as directed by the
Collateral Agent and make it available at a place designated by the Collateral
Agent which is, in the Collateral Agent’s opinion, reasonably convenient to the
Collateral Agent and such Loan Party, whether at the premises of such Loan Party
or otherwise, it being understood that such Loan Party’s obligation so to
deliver the Collateral is of the essence of this Agreement and that,
accordingly, upon application to a court of equity having jurisdiction, the
Collateral Agent shall be entitled to a decree requiring specific performance by
such Loan Party of such obligation; (ii) to the extent permitted by applicable
Law, enter, with or without process of Law and without breach of the peace, any
premise where any of the Collateral is or may be located, and without charge or
liability to any Loan Party, seize and remove such Collateral from such
premises; (iii) have access to and use such Loan Party’s books and records
relating to the Collateral; and (iv) prior to the disposition of the Collateral,
store or transfer it without charge in or by means of any storage or
transportation facility owned or leased by such Loan Party, process, repair or
recondition it or otherwise prepare it for disposition in any manner and to the
extent the Collateral Agent deems appropriate and, in connection with such
preparation and disposition, use without charge

 

-25-



--------------------------------------------------------------------------------

any Intellectual Property or technical process used by such Loan Party. The
Collateral Agent may also render any or all of the Collateral unusable at any
Loan Party’s premises and may dispose of such Collateral on such premises
without liability for rent or costs.

(e) Without limiting the generality of the foregoing, if any Event of Default
has occurred and is continuing:

(i) the Collateral Agent may after notice to the Loan Parties, subject to the
express terms of any valid and enforceable restriction in favor of a Person who
is not a Group Company prohibit, or require any consent or establish any other
condition for, an assignment thereof, license, or sublicense, whether general,
special or otherwise, and whether on an exclusive or non-exclusive basis, of any
Patents, Trademarks, Copyrights, or other Intellectual Property included in the
Collateral throughout the world for such term or terms, on such conditions and
in such manner as the Collateral Agent shall in its sole discretion determine;

(ii) the Collateral Agent may after notice to the Loan Parties (without assuming
any obligations or liability thereunder), at any time and from time to time,
enforce (and shall have the exclusive right to enforce) against any Licensee or
sublicensee all rights and remedies of any Loan Party in, to and under any
License and take or refrain from taking any action under any provision thereof,
and each Loan Party hereby releases the Collateral Agent and each of the Credit
Parties from, and agrees to hold the Collateral Agent and each of the Credit
Parties free and harmless from and against any claims arising out of, any lawful
action so taken or omitted to be taken with respect thereto;

(iii) upon request by the Collateral Agent, each Loan Party will use its
commercially reasonable efforts to obtain all requisite consents or approvals by
the licensor or sublicensor of each License to effect the assignment of all of
such Loan Party’s right, title and interest thereunder to the Collateral Agent
or its designee and will execute and deliver to the Collateral Agent a power of
attorney, in form and substance reasonably satisfactory to the Collateral Agent,
for the implementation of any lease, assignment, License, sublicense, grant of
option, sale or other disposition of a Patent, Trademark or Copyright; and

(iv) the Collateral Agent may direct any Loan Party to refrain, in which event
each such Loan Party shall refrain, from using or practicing any Trademark,
Patent or Copyright in any manner whatsoever, directly or indirectly, and shall,
if requested by the Collateral Agent, change such Loan Party’s name to eliminate
therefrom any use of any Trademark and will execute such other and further
documents as the Collateral Agent may request to further confirm this change and
transfer ownership of the Trademarks, Patents, Copyrights and registrations and
any pending applications therefor to the Collateral Agent.

(f) Reserved.

(g) If any Event of Default has occurred and is continuing, the Collateral
Agent, instead of exercising the power of sale conferred upon it pursuant to
this Section 5.03, may proceed

 

-26-



--------------------------------------------------------------------------------

by a suit or suits at Law or in equity to foreclose the Security Interest and
sell the Collateral, or any portion thereof, under a judgment or decree of a
court or courts of competent jurisdiction, and may in addition institute and
maintain such suits and proceedings as the Collateral Agent may deem appropriate
to protect and enforce the rights vested in it by this Agreement.

(h) If any Event of Default has occurred and is continuing, the Collateral Agent
shall, to the extent permitted by applicable Law, without notice to any Loan
Party or any party claiming through any Loan Party, without regard to the
solvency or insolvency at such time of any Person then liable for the payment of
any of the Credit Obligations, without regard to the then value of the
Collateral and without requiring any bond from any complainant in such
proceedings, be entitled as a matter of right to the appointment of a receiver
or receivers of the Collateral or any part thereof, and of the profits, revenues
and other income thereof, pending such proceedings, with such powers as the
court making such appointment shall confer, and to the entry of an order
directing that the profits, revenues and other income of the property
constituting the whole or any part of the Collateral be segregated, sequestered
and impounded for the benefit of the Collateral Agent and the Credit Parties,
and each Loan Party irrevocably consents to the appointment of such receiver or
receivers and to the entry of such order.

(i) If any Event of Default has occurred and is continuing, each Loan Party
agrees, to the extent it may lawfully do so, that it will not at any time in any
manner whatsoever claim or take the benefit or advantage of, any appraisal,
valuation, stay, extension, moratorium, turnover or redemption Law, or any Law
permitting it to direct the order in which the Collateral shall be sold, now or
at any time hereafter in force which may delay, prevent or otherwise affect the
performance or enforcement of this Agreement, and each Loan Party hereby waives
all benefit or advantage of all such Laws. Each Loan Party covenants that it
will not hinder, delay or impede the execution of any power granted to the
Collateral Agent, the Administrative Agent or any other Credit Party in any Loan
Document.

(j) If any Event of Default has occurred and is continuing, each Loan Party, to
the extent it may lawfully do so, on behalf of itself and all who claim through
or under it, including, without limitation, any and all subsequent creditors,
vendees, assignees and lienors, waives and releases all rights to demand or to
have any marshalling of the Collateral upon any sale, whether made under any
power of sale granted herein or pursuant to judicial proceedings or under any
foreclosure or any enforcement of this Agreement, and consents and agrees that
all of the Collateral may at any such sale be offered and sold as an entirety.

(k) If any Event of Default has occurred and is continuing, each Loan Party
waives, to the extent permitted by Law, presentment, demand, protest and any
notice of any kind (except the notices expressly required hereunder or in the
other Loan Documents) in connection with this Agreement and any action taken by
the Collateral Agent with respect to the Collateral.

(l) Notwithstanding anything to the contrary in this Agreement, the exercise of
remedies under this Agreement by the Collateral Agent upon the occurrence and
during the continuance of an Event of Default shall be subject to
Section 8.02(e) of the Credit Agreement.

Section 5.04 Limitation on Duty of the Collateral Agent in Respect of
Collateral. Beyond the exercise of reasonable care in the custody thereof,
neither the Collateral

 

-27-



--------------------------------------------------------------------------------

Agent, nor any Credit Party shall have any duty to exercise any rights or take
any steps to preserve the rights of any Loan Party in the Collateral in its or
their possession or control or in the possession or control of any agent or
bailee or any income thereon or as to the preservation of rights against prior
parties or any other rights pertaining thereto, nor shall the Collateral Agent
or any Credit Party be liable to any Loan Party or any other Person for failure
to meet any obligation imposed by Section 9-207 of the UCC or any successor
provision. Each Loan Party agrees to the extent it may lawfully do so that the
Collateral Agent shall not at any time be required to, nor shall the Collateral
Agent be liable to any Loan Party for any failure to, account separately to any
Loan Party for amounts received or applied by the Collateral Agent from time to
time in respect of the Collateral pursuant to the terms of this Agreement.
Without limiting the foregoing, the Collateral Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral in
its possession if the Collateral is accorded treatment substantially equal to
that which the Collateral Agent accords its own property, and shall not be
liable or responsible for any loss or damage to any of the Collateral, or for
any diminution in the value thereof, by reason of the act or omission of any
warehouseman, carrier, forwarding agency, consignee or other agent or bailee
selected by the Collateral Agent in good faith absent gross negligence or
willful misconduct.

Section 5.05 Application of Proceeds.

(a) Priority of Distributions. The proceeds of any sale by the Collateral Agent
of, or other realization upon, all or any part of the Collateral and any cash
held in the Collateral Accounts or otherwise by the Collateral Agent or any
nominee or custodian thereof shall be paid over to the Administrative Agent for
application as provided in the Credit Agreement, subject in all cases to the
priorities set forth in Section 8.03 of the Credit Agreement. The Collateral
Agent may make distributions hereunder in cash or in kind or, on a ratable
basis, in any combination thereof.

(b) [Intentionally Omitted].

(c) Reliance by the Collateral Agent. For purposes of applying payments received
in accordance with this Section 5.05, the Collateral Agent shall be entitled to
rely upon (i) the Administrative Agent under the Credit Agreement for a
determination of the outstanding Credit Obligations owed to the Credit Parties,
and shall have no liability to any Loan Party or any other Credit Party for
actions taken in reliance on such information except in the case of its gross
negligence, bad faith or willful misconduct. All distributions made by the
Collateral Agent pursuant to this Section shall be presumptively correct (except
in the event of manifest error, gross negligence or willful misconduct), and the
Collateral Agent shall have no duty to inquire as to the application by the
Credit Parties of any amounts distributed to them.

(d) Deficiencies. It is understood that the Loan Parties shall remain liable to
the extent of any deficiency between the amount of the proceeds of the
Collateral and the amount of the Credit Obligations.

 

-28-



--------------------------------------------------------------------------------

ARTICLE VI

COLLATERAL AGENT

Section 6.01 Concerning the Collateral Agent. The provisions of Article IX of
the Credit Agreement shall inure to the benefit of the Collateral Agent in
respect of this Agreement and shall be binding upon all Loan Parties and all
Credit Parties and upon the parties hereto in such respect. In furtherance and
not in derogation of the rights, privileges and immunities of the Collateral
Agent therein set forth:

(i) The Collateral Agent is authorized to take all such actions as are provided
to be taken by it as Collateral Agent hereunder and all other action reasonably
incidental thereto. As to any matters not expressly provided for herein
(including, without limitation, the timing and methods of realization upon the
Collateral), the Collateral Agent shall act or refrain from acting in accordance
with written instructions from the Required Lenders or, in the absence of such
instructions or provisions, in accordance with its discretion.

(ii) The Collateral Agent shall not be responsible for the existence,
genuineness or value of any of the Collateral or for the validity, perfection,
priority or enforceability of the Security Interest created hereunder in any of
the Collateral, whether impaired by operation of Law or by reason of any action
or omission to act on its part hereunder unless such action or omission
constitutes gross negligence or willful misconduct. The Collateral Agent shall
not have a duty to ascertain or inquire as to the performance or observance of
any of the terms of this Agreement by any Loan Party.

Section 6.02 Appointment of Co-Collateral Agent. At any time or times, in order
to comply with any legal requirement in any jurisdiction or otherwise, the
Collateral Agent may in consultation with the Borrower and, unless an Event of
Default shall have occurred and be continuing, with the consent of the Borrower
(not to be unreasonably withheld or delayed) appoint another bank or trust
company or one or more other persons, either to act as co-agent or co-agents,
jointly with the Collateral Agent, or to act as separate agent or agents on
behalf of the Credit Parties with such power and authority as may be necessary
for the effectual operation of the provisions hereof and may be specified in the
instrument of appointment (which may, in the discretion of the Collateral Agent,
include provisions for the protection of such co-agent or separate agent similar
to the provisions of Section 6.01). Notwithstanding any such appointment but
only to the extent not inconsistent with such legal requirements or, in the
reasonable judgment of the Collateral Agent, not unduly burdensome to it or any
such co-agent, each Loan Party shall, so long as no Event of Default shall have
occurred and be continuing, be entitled to deal solely and directly with the
Collateral Agent rather than any such co-agent in connection with the Collateral
Agent’s rights and obligations under this Agreement.

 

-29-



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

Section 7.01 Notices.

(a) Unless otherwise expressly provided herein, all notices, and other
communications provided for hereunder shall be in writing (including by
facsimile transmission) and mailed, faxed or delivered, to the address,
facsimile number or (subject to subsection (b) below) electronic mail address
specified for notices: (i) in the case of any Subsidiary Guarantor, as set forth
in Section 5.01 of the Guaranty; (ii) in the case of Holdings, the Borrower, the
Administrative Agent or any Lender, as specified in or pursuant to Section 10.02
of the Credit Agreement; (iii) in the case of the Collateral Agent, as set forth
in the signature pages hereto; or (iv) in the case of any party, at such other
address as shall be designated by such party in a notice to the Collateral Agent
and each other party hereto. All such notices and other communications shall be
deemed to be given or made upon the earlier to occur of: (i) actual receipt by
the intended recipient and (ii) (A) if delivered by hand or by courier, when
signed for by the intended recipient; (B) if delivered by mail, four Business
Days after deposit in the mails, postage prepaid; (C) if delivered by facsimile
transmission, when sent and receipt has been confirmed by telephone; and (D) if
delivered by electronic mail (which form of delivery is subject to the
provisions of subsection (b) below), when delivered. Rejection or refusal to
accept, or the inability to deliver because of a changed address of which no
notice was given, shall not affect the validity of notice given in accordance
with this Section.

(b) Except as expressly provided herein or as may be agreed by the
Administrative Agent in its sole discretion, electronic mail and internet and
intranet websites may be used only to distribute routine communications, such as
financial statements and other information, and to distribute Loan Documents for
execution by the parties thereto, to distribute executed Loan Documents in Adobe
PDF format and may not be used for any other purpose.

Section 7.02 No Waivers; Non-Exclusive Remedies. No failure or delay on the part
of the Collateral Agent or any Credit Party to exercise, no course of dealing
with respect to, and no delay in exercising, any right, power or privilege under
this Agreement or any other Loan Document or any other document or agreement
contemplated hereby or thereby and no course of dealing between the Collateral
Agent or any Credit Party and any of the Loan Parties shall operate as a waiver
thereof nor shall any single or partial exercise of any such right, power or
privilege hereunder or under any Loan Document preclude any other or further
exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights and remedies provided herein and in the
other Loan Documents are cumulative and are not exclusive of any other remedies
provided by Law. Without limiting the foregoing, nothing in this Agreement shall
impair the right of any Credit Party to exercise any right of set-off or
counterclaim it may have and to apply the amount subject to such exercise to the
payment of indebtedness of any Loan Party other than its indebtedness under the
Loan Documents. Each Loan Party agrees, to the fullest extent it may effectively
do so under applicable law, that any holder, as to which the identity is
disclosed, of a participation in a Credit Obligation, whether or not acquired
pursuant to the terms of any applicable Loan Document, may exercise rights of
set-off or counterclaim or other rights with respect to such participation as
fully as if such holder of a participation were a direct creditor of the Loan
Party in the amount of such participation.

 

-30-



--------------------------------------------------------------------------------

Section 7.03 Compensation and Expenses of the Collateral Agent; Indemnification.

(a) Expenses and Indemnification. The Loan Parties agree that the Administrative
Agent and Collateral Agent are each entitled to (i) reimbursement of its
expenses incurred hereunder and (ii) certain indemnifications, each as provided
for and in accordance with Section 10.04 of the Credit Agreement.

(b) Protection of Collateral. If any Loan Party fails to comply with the
provisions of any Loan Document, such that the value of any Collateral or the
validity, perfection, rank or value of the Security Interest is thereby
materially diminished or potentially diminished in a material respect or put at
material risk, the Collateral Agent may, but shall not be required to, effect
such compliance on behalf of such Loan Party, and the Loan Parties shall
reimburse the Collateral Agent for the out-of-pocket costs thereof within ten
(10) Business Days of demand. All insurance expenses and all expenses of
protecting, storing, warehousing, appraising, handling, maintaining and shipping
the Collateral, any and all excise, property, sales and use taxes imposed by any
state, federal or local authority on any of the Collateral, or in respect of
periodic appraisals and inspections of the Collateral, or in respect of the sale
or other disposition thereof shall be borne and paid by the Loan Parties. If any
Loan Party fails to promptly pay any portion thereof when due, the Collateral
Agent may, at its option, but shall not be required to, pay the same and charge
the Loan Parties’ account therefor, and the Loan Parties agree to reimburse the
Collateral Agent therefor on demand. All sums so paid or incurred by the
Collateral Agent for any of the foregoing and any and all other sums for which
any Loan Party may become liable hereunder and all costs and expenses (including
attorneys’ fees, legal expenses and court costs) reasonably incurred by the
Collateral Agent in enforcing or protecting the Security Interest or any of its
rights or remedies under this Agreement, shall, together with interest thereon
until paid at the rate applicable to Loans, be additional Credit Obligations
hereunder.

(c) Contribution. If and to the extent that the obligations of any Loan Party
under this Section 7.03 are unenforceable for any reason, each Loan Party hereby
agrees to make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under applicable Law.

(d) Expenses. Notwithstanding anything to the contrary herein, the Loan Parties
shall not be required to pay the fees and expenses of third party advisors to
the Administrative Agent or Collateral Agent (which shall not include counsel)
retained without consent of the applicable Loan Party (such consent not to be
unreasonably withheld or delayed) or more than one counsel (plus local and
special counsel).

Section 7.04 Enforcement. The Credit Parties agree that this Agreement may be
enforced (subject to the terms of the Intercreditor Agreement) only by the
action of the Collateral Agent, acting upon the instructions of the Required
Lenders and that no other Credit Party shall have any right individually to seek
to enforce this Agreement or to realize upon the security to be granted hereby,
it being understood and agreed that such rights and remedies may be exercised by
the Collateral Agent for the benefit of the Credit Parties upon the terms of
this Agreement and the other Loan Documents.

Section 7.05 Amendments and Waivers. Any provision of this Agreement may be
amended, changed, discharged, terminated or waived if, but only if, such
amendment or waiver is in accordance with the Intercreditor Agreement and in
writing and is signed by each

 

-31-



--------------------------------------------------------------------------------

Loan Party directly affected by such amendment, change, discharge, termination
or waiver (it being understood that the addition or release of any Loan Party
hereunder shall not constitute an amendment, change, discharge, termination or
waiver affecting any Loan Party other than the Loan Party so added or released
and it being further understood and agreed that any supplement to Schedule
1.03(a) delivered pursuant to Section 4.14 shall not require the consent of any
Loan Party) and the Collateral Agent (with the consent of the Required Lenders
to the extent required by Section 10.01 of the Credit Agreement or such lesser
amount of the Lenders if any as may be specified therein), at all times prior to
the time on which all Credit Obligations have been paid in full (other than
contingent indemnification obligations) and all Commitments with respect thereto
have been terminated; provided, however, that no such amendment, change,
discharge, termination or waiver shall be made to Section 5.05 hereof or this
Section 7.05 without the consent of each Credit Party adversely affected thereby
except to the extent expressly provided in the Credit Agreement; provided
further, that no consent shall be required in connection with any automatic
termination or release in accordance with Section 7.11 hereof.

Section 7.06 Successors and Assigns. This Agreement shall be binding upon each
of the parties hereto and inure to the benefit of the Collateral Agent, the
Credit Parties and their respective successors and permitted assigns. In the
event of an assignment of all or any of the Credit Obligations, the rights
hereunder, to the extent applicable to the indebtedness so assigned, may be
transferred with such indebtedness. No Loan Party shall assign or delegate any
of its rights and duties hereunder without the prior written consent of the
Required Lenders or all of the Lenders as provided in Section 10.01 of the
Credit Agreement.

Section 7.07 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT
LIMITATION, SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES, EXCEPT AS OTHERWISE
REQUIRED BY MANDATORY PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT REMEDIES
PROVIDED BY THE LAWS OF ANY JURISDICTIONS OTHER THAN NEW YORK ARE GOVERNED BY
THE LAWS OF SUCH JURISDICTIONS.

Section 7.08 Limitation of Law; Severability.

(a) All rights, remedies and powers provided in this Agreement may be exercised
only to the extent that the exercise thereof does not violate any applicable
provision of Law, and all the provisions of this Agreement are intended to be
subject to all applicable mandatory provisions of Law which may be controlling
and be limited to the extent necessary so that they will not render this
Agreement invalid, unenforceable in whole or in part, or not entitled to be
recorded, registered or filed under the provisions of any applicable Law.

(b) If any provision hereof is invalid or unenforceable in any jurisdiction,
then, to the fullest extent permitted by Law, (i) the other provisions hereof
shall remain in full force and effect in such jurisdiction and shall be
liberally construed in favor of the Collateral Agent and the Credit Parties in
order to carry out the intentions of the parties hereto as nearly as may be
possible, and (ii) the invalidity or unenforceability of any provision hereof in
any jurisdiction shall not affect the validity or enforceability of such
provisions in any other jurisdiction.

 

-32-



--------------------------------------------------------------------------------

Section 7.09 Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement shall become effective with respect to each Loan Party when the
Collateral Agent shall receive counterparts hereof executed by itself and such
Loan Party. This Agreement may be transmitted and/or signed by facsimile or
Adobe PDF file and if so transmitted or signed, shall, subject to requirements
of Law, have the same force and effect as a manually signed original and shall
be binding on the Loan Parties and the Collateral Agent.

Section 7.10 Additional Loan Parties. It is understood and agreed that any
Subsidiary of Holdings that is required by any Loan Document to execute a
counterpart of this Agreement after the date hereof shall automatically become a
Loan Party hereunder with the same force and effect as if originally named as a
Loan Party hereunder by executing an Accession Agreement or other form
reasonably acceptable to such subsidiary and the Collateral Agent. Concurrently
with the execution and delivery of such instrument of accession or joinder, such
Subsidiary shall take all such actions and deliver to the Collateral Agent all
such documents and agreements as such Subsidiary would have been required to
deliver to the Collateral Agent on or prior to the date of this Agreement had
such Subsidiary been a party hereto on the date of this Agreement. Such
additional materials shall include, among other things, supplements to Schedules
1.03(a), 3.05 and 4.01 hereto (which Schedules shall thereupon automatically be
amended and supplemented to include all information contained in such
supplements) such that, after giving effect to the joinder of such Subsidiary,
each of Schedules 1.03(a), 3.05 and 4.01 hereto is true, complete and correct in
all material respects with respect to such Subsidiary as of the effective date
of such accession or joinder. The execution and delivery of any such instrument
of accession or joinder, and the amendment and supplementation of the Schedules
hereto as provided in the immediately preceding sentence, shall not require the
consent of any other Loan Party hereunder. The rights and obligations of each
Loan Party hereunder shall remain in full force and effect notwithstanding the
addition of any new Loan Party as a party to this Agreement.

Section 7.11 Termination and Release.

(a) Upon the Discharge of Second Lien Credit Obligations (other than contingent
indemnification obligations), the Security Interest created hereunder in favor
of the Collateral Agent shall automatically terminate and be released.

(b) Any Subsidiary that is a Loan Party shall automatically be released from its
obligations hereunder and the Security Interest in the Collateral of such
Subsidiary shall be automatically released upon (i) the consummation of any
transaction permitted by the Credit Agreement (or consented to in writing
pursuant to Section 10.01 of the Credit Agreement) as a result of which such
Subsidiary ceases to be a Subsidiary of Holdings.

(c) Upon any sale, transfer or other disposition by any Loan Party of Collateral
that is permitted under the Credit Agreement (other than to another Loan Party),
or upon the effectiveness of any written consent to the release of Security
Interest granted hereby in any Collateral pursuant to Section 10.01 of the
Credit Agreement, the Security Interest of the Collateral Agent in such
Collateral and any other security interests granted hereby in such Collateral
shall be automatically released.

 

-33-



--------------------------------------------------------------------------------

(d) Upon the termination or release of any Security Interest created hereunder
or release of Collateral, the Collateral Agent will, upon request by and at the
expense of any Loan Party, execute and deliver to such Loan Party such documents
as such Loan Party shall reasonably request to evidence the termination of the
Security Interest created hereunder or the release of such Collateral, as the
case may be. Any such documents shall be without recourse to or warranty by the
Collateral Agent or the Credit Parties. The Collateral Agent shall not have any
liability whatsoever to any Credit Party as a result of any release of
Collateral by it as permitted by this Section 7.11. Upon any release of
Collateral pursuant to this Section 7.11, none of the Credit Parties shall have
any continuing right or interest in such Collateral or the Proceeds thereof.

Section 7.12 Entire Agreement. This Agreement and the other Loan Documents
constitute the entire agreement and understanding among the parties hereto and
supersede any and all prior agreements and understandings, oral or written, and
any contemporaneous oral agreements and understandings relating to the subject
matter hereof and thereof.

Section 7.13 No Conflict. In the event of conflict between the provisions of the
Credit Agreement and this Agreement, the Credit Agreement shall take precedence.
In the event of conflict between the provisions of the Pledge Agreement and this
Agreement with respect to matters contained therein, the Pledge Agreement shall
take precedence subject to the preceding sentence.

Section 7.14 Intercreditor Agreement.

(a) Notwithstanding anything herein to the contrary, the liens and security
interests granted to the Collateral Agent pursuant to this Agreement and the
exercise of any right or remedy by the Collateral Agent hereunder are subject to
the limitations and provisions of the Intercreditor Agreement, dated as of
March 26, 2009 (as amended, restated, supplemented or otherwise modified from
time to time, the “Intercreditor Agreement”) among Bank of America, N.A., as
First Lien Collateral Agent and the Collateral Agent, and certain other persons
party or that may become party thereto from time to time. In the event of any
conflict between the terms of the Intercreditor Agreement and the terms of this
Agreement, the terms of the Intercreditor Agreement shall govern and control.

(b) Notwithstanding anything to the contrary herein, any provision hereof that
requires any Loan Party to (a) deliver any Collateral to the Collateral Agent or
(b) provide that the Collateral Agent have control over such Collateral may be
satisfied prior to the Discharge of the First Lien Finance Obligations by
(i) the delivery of such Collateral by such Loan Party to the First Lien
Collateral Agent for the benefit of the First Lien Finance Parties and the
Collateral Agent, for the benefit of itself and the Credit Parties Lenders
pursuant to the Intercreditor Agreement and (ii) providing that the First Lien
Collateral Agent be provided with control with respect to such Collateral of
such Loan Party for the for the benefit of the First Lien Finance Parties and
the Administrative Agent, for the benefit of itself and the Lenders, pursuant to
the Intercreditor Agreement.

[Signature Pages Follow]

 

-34-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

LOAN PARTIES:

  SBARRO HOLDINGS, LLC,     as Holdings   By:  

/s/ Daniel G. Montgomery

  Name:   Dan Montgomery   Title:   Chief Financial Officer   SBARRO, INC.,  
  as Borrower   By:  

/s/ Daniel G. Montgomery

  Name:   Dan Montgomery   Title:   Chief Financial Officer   COREST MANAGEMENT,
INC.   DEMEFAC LEASING CORP.   LARKFIELD EQUIPMENT CORP.   MELVILLE ADVERTISING
AGENCY, INC.   SBARRO AMERICA, INC.   SBARRO AMERICA PROPERTIES, INC.   SBARRO
COMMACK, INC.   SBARRO NEW HYDE PARK, INC.   SBARRO OF LAS VEGAS, INC.   SBARRO
OF VIRGINIA, INC.   SBARRO PENNSYLVANIA, INC.   SBARRO PROPERTIES, INC.   SBARRO
VENTURE, INC.   SBARRO OF TEXAS, INC.   By:  

/s/ Daniel G. Montgomery

  Name:   Dan Montgomery   Title:   Chief Financial Officer

 

[Second Lien Security Agreement]    S-1   



--------------------------------------------------------------------------------

SBARRO EXPRESS LLC CARMELA’S, LLC UMBERTO AT THE SOURCE, LLC UMBERTO WHITE
PLAINS, LLC By:   Sbarro, Inc., Sole Member of each company listed above By:  

/s/ Daniel G. Montgomery

Name:   Dan Montgomery Title:   Chief Financial Officer SBARRO BLUE BELL
EXPRESS, LLC By:   Sbarro Express LLC, its Sole Member   By:    Sbarro, Inc.,
its Sole Member By:  

/s/ Daniel G. Montgomery

Name:   Dan Montgomery Title:   Chief Financial Officer UMBERTO HUNTINGTON, LLC
UMBERTO DEER PARK, LLC UMBERTO HAUPPAUGE, LLC UMBERTO HICKSVILLE, LLC UMBERTO
SYOSSET, LLC MAMA SBARRO’S OF EAST MEADOW, LLC By:   Sbarro New Hyde Park, Inc.,
Sole Member of each company listed above By:  

/s/ Daniel G. Montgomery

Name:   Dan Montgomery Title:   Chief Financial Officer

 

[Second Lien Security Agreement]    S-2   



--------------------------------------------------------------------------------

SBARRO OF LONGWOOD, LLC CARMELA’S OF KIRKMAN, LLC By:   Carmela’s, LLC, Sole
Member of each company listed above   By:    Sbarro, Inc., its Sole Member By:  

/s/ Daniel G. Montgomery

Name:   Dan Montgomery Title:   Chief Financial Officer

 

[Second Lien Security Agreement]    S-3   



--------------------------------------------------------------------------------

COLLATERAL AGENT:   NATIXIS, NEW YORK BRANCH     as Collateral Agent   By:  

/s/ Samantha X. Tang/Stacey Caruth

  Name:   Samantha X. tang/Stacey Caruth   Title:   Associate Director/Associate
Director   Notice Address:   1251 Avenue of the Americas, 34th Floor   New York,
NY 10020   Attn: Hana Beckles   Phone: 212-583-4913   Fax: 646-607-9186   Email:
Hana.Beckles@natixis.us